929 F.2d 692Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re GRAND JURY, 89-4 AND 90-3, JOHN DOE A89-098.UNITED STATES of America, Plaintiff-Appellee,v.UNDER SEAL, Defendant-Appellant.
No. 90-5911.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 21, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CR-89-4, CR-90-3, CR-90-4, CR-89-98-A)
Under Seal, appellant pro se.
Mark Joseph Hulkower, Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
DISMISSED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant in this case seeks review of an order of the district court which denied his challenges to various subpoenas issued by a grand jury and which vacated its prior order granting him in forma pauperis status.*   We find that his appeal is now moot.  The target of the grand jury proceeding has been indicted, convicted and sentenced, see In re Grand Jury Subpoena Dated June 5, 1985, 825 F.2d 231 (9th Cir.1987), and appellant has been granted in forma pauperis status in connection with this appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 To the extent that appellant attempted to appeal the district court's prior order of August 21, 1990, which directed that the government receive copies of motions filed by appellant, the appeal was clearly interlocutory and did not deprive the district court of jurisdiction.    See, e.g., Cochran v. Birkel, 651 F.2d 1219, 1221-22 (6th Cir.1981), cert. denied, 454 U.S. 1152 (1982).  On review, we find no error in the action taken by the district court